787 N.W.2d 482 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Zachary Ryan STEPHENS, Defendant-Appellant.
Docket No. 140413. COA No. 294749.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's June 10, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).